Exhibit 10.1.4


[amend1_s31.jpg]
 
 
 
PERFORMANCE SHARE AGREEMENT


THIS PERFORMANCE SHARE AGREEMENT (the “Award Agreement”) is entered into by and
between Great Plains Energy Incorporated (the “Company”) and
__________________________ (the “Grantee”).  All capitalized terms in this
Agreement that are not defined herein shall have the meanings ascribed to in the
Company’s Amended Long-Term Incentive Plan, as amended as of May 1, 2007 (the
“Plan”).


WHEREAS, the Grantee is employed by the Company or one of its subsidiaries in a
key capacity, and the Company desires to (i) encourage the Grantee to acquire a
proprietary and vested long-term interest in the growth and performance of the
Company, (ii) provide the Grantee with the incentive to enhance the value of the
Company for the benefit of its customers and shareholders, and (iii) encourage
the Grantee to remain in the employ of the Company as one of the key employees
upon whom the Company’s success depends; and


WHEREAS, the Company wishes to grant to Grantee, and Grantee wishes to accept,
an Award of Performance Shares as approved on May 5, 2009, pursuant to the terms
and conditions of the Plan and this Award Agreement.


NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto agree as follows:


1.
Performance Share Award.  The Company hereby grants to the Grantee an Award of
_______ Performance Shares for the three-year period ending December 31, 2011,
(the “Award Period”).  The Performance Shares may be earned based upon the
Company’s performance as set forth in Appendix A.



2.
Terms and Conditions.  The Award of Performance Shares is subject to the
following terms and conditions:



 
a.
The Performance Shares shall be credited with a hypothetical cash credit equal
to the per share dividend paid on the Company’s common stock as of the date of
any such dividend paid during the entire Award Period.  At the end of the Award
Period and provided the Performance Shares have not been forfeited in accordance
with the terms of the Plan, the Grantee shall be paid, in a lump sum cash
payment, the aggregate amount of such hypothetical dividend equivalents.



 
b.
No Company common stock will be delivered under this Award until the Grantee (or
the Grantee’s successor) has paid to the Company the amount that must be
withheld under federal, state and local income and employment tax laws or the
Grantee and the Company have made satisfactory provision for the payment of such
taxes. As an alternative to making a cash payment to satisfy the applicable
withholding taxes, the Grantee may elect to have the Company retain that number
of shares (valued at their Fair Market Value as of the applicable vesting or
delivery date) that would satisfy the applicable withholding taxes.  To the
extent the Grantee elects to have shares withheld to cover the applicable
minimum withholding requirements, the Grantee must complete a withholding
election on the form provided by the Corporate Secretary of the Company and
return it to the




--------------------------------------------------------------------------------


 
designated person set forth on the form no later than the date specified thereon
(which shall in no event be more than ten days from the grant date of the
Award).  The Grantee may elect on such form to deliver additional shares for
withholding above the minimum required withholding rate, but not to exceed
Grantee's individual marginal tax rate.  To the extent no withholding election
is made before the date specified, the Grantee is required to pay the Company
the amount of federal, state and local income and employment tax withholdings by
cash or check at the time the Grantee recognizes income with respect to such
shares, or must make other arrangements satisfactory to the Company to satisfy
the tax withholding obligations after which the Company will release or deliver,
as applicable, to the Grantee the full number of shares.


 
c.
The company will, to the full extent permitted by law, have the discretion based
on the particular facts and circumstances to require that each participant
reimburse the Company for all or any portion of any awards if and to the extent
the awards reflected the achievement of financial results that were subsequently
the subject of a restatement, or the achievement of other objectives that were
subsequently found to be inaccurately measured , and a lower award would have
occurred based upon the restated financial results or inaccurately measured
objectives.  The Company may, in its discretion, (i) seek repayment from the
participants; (ii) reduce the amount that would otherwise be payable to the
participants under current or future awards; (iii) withhold future equity grants
or salary increases; (iv) pursue other available legal remedies; or (v) any
combination of these actions. The Company may take such actions against any
participant, whether or not such participant engaged in any misconduct or was
otherwise at fault with respect to such restatement or inaccurate measurement.
The Company will, however, not seek reimbursement with respect to any awards
paid more than three years prior to such restatement or the discovery of
inaccurate measurements, as applicable.



 
d.
Except as otherwise specifically provided herein, the Award of Performance
Shares is subject to and governed by the applicable terms and conditions of the
Plan, which are incorporated herein by reference.



 
 
 2

--------------------------------------------------------------------------------


 


GREAT PLAINS ENERGY INCORPORATED
     
By:     ________________________________
______________________________________
           Michael J. Chesser
_________________________
Grantee   
 
 
Dated: May _____, 2009







 3

--------------------------------------------------------------------------------





APPENDIX A


2009 – 2011 Performance Criteria


Goal
Weighting
Threshold
(50%)
Target
(100%)
Superior
(200%)
         
1.FFO to Total Adjusted Debt 1
                 
2.Earnings Per Share
                           



1 Excludes Fair Market Value Debt Adjustment




 

